MEMORANDUM **
Miguel Angel Araiza-Ramirez, Carmen de la Torre, and their daughter, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
In their motion to reopen, petitioners reiterated the contentions they raised in their appeal brief. The BIA did not abuse its discretion in denying petitioners’ motion to reopen on the ground that it failed to meet the regulatory requirements. See 8 C.F.R. § 1003.2(c)(1) (a motion to reopen shall state new facts and be supported by affidavits or other evidentiary material).
The BIA also did not abuse its discretion in construing petitioners’ motion as a mo*649tion to reconsider and denying it because the motion failed to state any errors of fact or law as required by the regulations. See 8 C.F.R. § 1003.2(b)(1).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.